Title: To James Madison from Turell Tufts, 10 May 1801 (Abstract)
From: Tufts, Turell
To: Madison, James


10 May 1801, Paramaribo. Has received Marshall’s 19 Dec. 1800 letter sent by collector of Baltimore. Interprets it as approval of his conduct; has found in West Indies that when his language and manner have been mildest, he has been unsuccessful. U.S. trade to the colony is under caprice of local collector, who misuses his authority and enforces unimportant regulations to fill his purse. Reports that departure of the schooner Amazon of New York without a sea letter has made it liable for $200 fine, owing to negligence of collector of New York. This same situation applied to the Liberty of New York in August 1800. Sea letters, since they are in several languages, are sometimes more important than the register itself when captains encounter vessels whose masters do not know the language. The master of the schooner William Johnston of Charlestown refuses to show Tufts his papers; he suspects they are forged. A number of British vessels carried forged U.S. papers between Ireland and France. Reports similar case of the schooner Industry of Richmond in September. Has had no success in remonstrances to the governor on that matter.
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 4 pp.; docketed by Wagner as received 5 June. The Senate had approved Adams’s nomination of the Medford, Massachusetts, native as consul at Surinam on 14 Jan. 1799. In February 1801 Tufts was a “midnight appointment” to Lorient, but Jefferson replaced him in October with William Paterson (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:305, 385; Jefferson’s list of appointments, 1801–3 [DLC: Jefferson Papers]).



   
   A full transcription of this document has been added to the digital edition.

